         Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 1 of 17




                    THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NEW YORK

COUNTY OF ALBANY, TOWN OF
AMHERST, COUNTY OF
CATTARAUGUS, COUNTY OF
CHEMUNG, COUNTY OF CHENANGO,
COUNTY OF COLUMBIA, COUNTY OF
ERIE, COUNTY OF ESSEX, COUNTY OF
LIVINGSTON, MAGNACARE
INSURANCE, MEBCO, CITY OF MOBILE,
COUNTY OF MONROE, COUNTY OF
ONEIDA, COUNTY OF ONONDAGA,
COUNTY OF OSCEOLA, COUNTY OF
OTSEGO, CITY OF POUGHKEEPSIE,
COUNTY OF SCHUYLER, COUNTY OF
SHELBY, WCA GROUP HEALTH TRUST,
COUNTY OF YATES,

Plaintiffs,
                                        Civil Action No.: 21-cv-1650
v.
                                        NOTICE OF REMOVAL
ACTAVIS HOLDCO US, INC.;
ACTAVIS ELIZABETH LLC;                  Removed from:
ACTAVIS PHARMA, INC.;
ALVOGEN INC.;                           Supreme Court of the State of New York,
AMNEAL PHARMACEUTICALS, INC.;           County of Suffolk
AMNEAL PHARMACEUTICALS, LLC;
APOTEX CORP.;
AUROBINDO PHARMA USA, INC.;
BAUSCH HEALTH AMERICAS, INC.;
BAUSCH HEALTH US INC.;
BARR PHARMACEUTICALS, LLC;
BRECKENRIDGE PHARMACEUTICAL,
INC.;
CAMBER PHARMACEUTICALS, INC.;
CARACO PHARMACEUTICAL
LABORATORIES LTD.;
CITRON PHARMA LLC;
DAVA PHARMACEUTICALS, LLC;
DR. REDDY’S LABORATORIES, INC.;
ENDO INTERNATIONAL PLC; FOUGERA
PHARMACEUTICALS INC.; G & W
LABORATORIES;
GENERICS BIDCO I, LLC;
       Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 2 of 17




GLENMARK PHARMACEUTICALS, INC.;
GREENSTONE LLC;
HERITAGE PHARMACEUTICALS, INC.;
HIKMA LABS, INC.;
HIKMA PHARMACEUTICALS, USA,
INC.;
IMPAX LABORATORIES, INC.;
JUBILANT CADISTA
PHARMACEUTICALS, INC.;
LANNETT COMPANY, INC.;
LUPIN PHARMACEUTICALS, INC.;
MAYNE PHARMA USA INC.;
MORTON GROVE PHARMACEUTICALS,
INC.;
MUTUAL PHARMACEUTICAL CO., INC.;
MYLAN INC.;
MYLAN PHARMACEUTICALS, INC.;
MYLAN N.V.;
OCEANSIDE PHARMACEUTICALS, INC.;
PAR PHARMACEUTICAL, INC.;
PERRIGO NEW YORK, INC.;
PFIZER, INC.;
SANDOZ, INC.;
SUN PHARMACEUTICAL INDUSTRIES,
INC.;
TARO PHARMACEUTICALS USA, INC.;
TELIGENT INC.;
TEVA PHARMACEUTICALS USA, INC.;
TORRENT PHARMA INC.;
UDL LABORATORIES, INC.;
UPSHER-SMITH LABORATORIES, LLC;
URL PHARMA, INC.;
VALEANT PHARMACEUTICALS NORTH
AMERICA, LLC;
VALEANT PHARMACEUTICALS
INTERNATIONAL, INC.; VERSAPHARM,
INC;
WEST-WARD COLUMBUS, INC.;
WEST-WARD PHARMACEUTICALS
CORP.;
WOCKHARDT USA LLC; and
ZYDUS PHARMACEUTICALS (USA),
INC.,

Defendants.



                                     2
         Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 3 of 17




PLEASE TAKE NOTICE that defendants Mylan Inc., Mylan Pharmaceuticals Inc., and UDL

Laboratories, Inc. (collectively, the “Mylan Defendants”) hereby remove the above-captioned

action from the Supreme Court of the State of New York, County of Suffolk, to the United States

District Court for the Eastern District of New York.1 This removal arises under 28 U.S.C. §§ 1331,

1337, 1367, 1441(a), and 1446. As grounds for removal, the Mylan Defendants state as follows:

                                          INTRODUCTION

       1.      On December 15, 2020, plaintiffs commenced the present action by filing a

Summons and Complaint captioned County of Albany, et al. v. Actavis Holdco US, Inc., et al.,

Index No. 619573/2020, in the Supreme Court of the State of New York, County of Suffolk (the

“State Court Action”). The Summons and Complaint in the State Court Action (hereinafter

“Summons and Complaint”) are collectively attached as Exhibit A.

       2.      The Complaint alleges causes of action against each defendant for (1) breach of

Sections 1 and 3 of the Sherman Act, 15 U.S.C. §§ 1 and 3, and Sections 4 and 16 of the Clayton

Act, 15 U.S.C. §§ 15(a) and 26; (2) breach of the Donnelly Act, New York General Business Law

§ 340, et seq.; (3) unjust enrichment under New York law; (4) breach of Alabama Antitrust

Statutes, Alabama Code § 6-5-60, et seq.; (5) unjust enrichment under Alabama law; (6) breach of

the Florida Antitrust Statutes, Florida Statutes Combinations Restricting Trade and Commerce §

542, et seq.; (7) unjust enrichment under Florida law; (8) breach of Tennessee Antitrust Statutes,

Tennessee Code § 47-25-101, et seq.; (9) unjust enrichment under Tennessee law; (10) breach of

the Wisconsin Antitrust statutes, Wisconsin Statutes, Trust and Monopolies § 133, et seq.; and (11)

unjust enrichment under Wisconsin law. See Compl. ¶¶ 4377–4549. Against each defendant the

Complaint seeks a declaratory judgment; treble damages applied jointly and severally; damages in


1
       Defendant Mylan N.V. no longer exists due to a corporate transaction.

                                                    3
          Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 4 of 17




the form of restitution and/or disgorgement; restitution, including disgorgement of profits obtained

through unjust enrichment; permanent injunction; pre- and post-judgment interest; costs of suit;

and any such relief the court deems just and appropriate. Id. at Sec. XVI.

        3.       The Complaint relates to and is based on a common set of factual allegations made

in several other pending complaints against the same defendants related to the manufacture and/or

sale of generic pharmaceuticals in the United States that have been consolidated by the Judicial

Panel for Multidistrict Litigation before The Honorable Cynthia Rufe in the United States District

Court for the Eastern District of Pennsylvania. The multidistrict litigation is captioned In Re

Generic Pharmaceuticals Pricing Antitrust Litigation, Case No. 2:16-md-02724-CMR. The

plaintiffs’ eleven causes of action arise out of alleged antitrust violations that are at issue in that

multidistrict litigation. Compl. ¶ 4.

        4.       On March 9, 2021, the Summons and Complaint was served on: Fougera

Pharmaceuticals Inc.

        5.       On March 10, 2021, the Summons and Complaint was served on: Camber

Pharmaceuticals, Inc.; Heritage Pharmaceuticals Inc.; Hikma Labs Inc.; Hikma Pharmaceuticals

USA, Inc. (f/k/a West-Ward Pharmaceuticals Corp.); Sandoz Inc.; Upsher-Smith Laboratories,

LLC;      West-Ward Columbus Inc; and West-Ward Pharmaceuticals Corp. (n/k/a Hikma

Pharmaceuticals USA, Inc.).

        6.       On March 11, 2021, the Summons and Complaint was served on: Amneal

Pharmaceuticals,      Inc.;    Amneal      Pharmaceuticals,       LLC;     Apotex     Corp.;     Breckenridge

Pharmaceutical, Inc.; Dr. Reddy’s Laboratories, Inc.; Glenmark Pharmaceuticals, Inc.2; Impax


2
          The entity named in the complaint, “Glenmark Pharmaceuticals, Inc.,” does not exist. Glenmark
Pharmaceuticals Inc., USA accepted service with the understanding that plaintiffs will correct their pleadings to
reflect the correct entity name. In accordance with Paragraph 19 infra, Glenmark Pharmaceuticals Inc., USA
consents to the removal of this action to federal court.

                                                       4
          Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 5 of 17




Laboratories, Inc.; Jubilant Cadista Pharmaceuticals, Inc.; Lupin Pharmaceuticals, Inc.; Mayne

Pharma USA Inc.3; Morton Grove Pharmaceuticals, Inc.; Mylan Inc.; Mylan Pharmaceuticals, Inc.;

Pfizer Inc.; UDL Laboratories, Inc.; and Wockhardt USA LLC.

        7.       On March 12, 2021, the Summons and Complaint was served on: Alvogen, Inc.;

Aurobindo Pharma USA, Inc.; Bausch Health Americas, Inc.; Bausch Health US Inc.4; Valeant

Pharmaceuticals North America LLC n/k/a Bausch Health US, LLC; Oceanside Pharmaceuticals,

Inc.; Par Pharmaceutical, Inc.; and Teligent Inc.

        8.       On March 15, 2021, the Summons and Complaint was served on: Actavis Elizabeth

LLC; Actavis Holdco US, Inc.; Actavis Pharma, Inc.; and Zydus Pharmaceuticals (USA), Inc.

        9.       On March 16, 2021, the Summons and Complaint was served on: DAVA

Pharmaceuticals, LLC and Sun Pharmaceutical Industries, Inc.

        10.      On March 17, 2021, the Summons and Complaint was served on: Barr

Pharmaceuticals, LLC; Lannett Company, Inc.; and Torrent Pharma Inc.

        11.      On March 18, 2021, the Summons and Complaint was served on: Teva

Pharmaceuticals USA, Inc.

        12.      On March 23, 2021, the Summons and Complaint was served on: Caraco

Pharmaceutical Laboratories Ltd; Citron Pharma, LLC; and Perrigo New York, Inc.




3
         The entity named in the complaint, “Mayne Pharma USA Inc.,” does not exist. Mayne Pharma Inc.
accepted service with the understanding that plaintiffs will correct their pleadings to reflect the correct entity
name. In accordance with Paragraph 19 infra, Mayne Pharma Inc. consents to the removal of this action to
federal court.
4
         The entity named in the complaint, “Bausch Health US Inc.,” does not exist. Valeant Pharmaceuticals
North America LLC accepted service with the understanding that plaintiffs will correct their pleadings to reflect
the correct entity name. In accordance with Paragraph 19 infra, Valeant Pharmaceuticals North America LLC
consents to the removal of this action to federal court.


                                                        5
           Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 6 of 17




        13.       As reflected by the docket in the State Court Action and upon information and

belief, no other defendant has been served as of the filing of this notice of removal. 5 A copy of

the docket entries in the State Court Action is attached as Exhibit B. Copies of all documents filed

in the State Court Action other than the Summons and Complaint are attached as Exhibit C.

         THIS COURT HAS FEDERAL QUESTION AND SUPPLEMENTAL JURISDICTION

        14.       This Court has original federal question jurisdiction over the plaintiffs’ federal

antitrust claims under 15 U.S.C. § 15(a) and 28 U.S.C. §§ 1331 and 1337. Because the Sherman

Act is “subject to judicial interpretation solely by the federal courts,” the “federal courts have

exclusive jurisdiction over federal antitrust lawsuits.” Johnson v. Nyack Hosp., 964 F.2d 116, 122

(2d Cir. 1992).

        15.       This Court possesses supplemental jurisdiction over the plaintiffs’ state law claims

for unjust enrichment; breach of the Donnelly Act; breach of Alabama Code § 6-5-60, et seq.;

breach of Florida Statutes Combinations Restricting Trade and Commerce § 542, et seq.; breach

of Tennessee Code § 47-25-101, et seq.; and breach of Wisconsin Statutes, Trust and Monopolies

§ 133, et seq. under 28 U.S.C. § 1367(a) because those claims are interrelated with the federal

antitrust claims, arise from the same common nucleus of operative facts as the federal claims, and

therefore “form part of the same case or controversy under Article III of the United States

Constitution.” 28 U.S.C. § 1367(a).




5
         On March 24, 2021, the Summons and Complaint was again served at the offices of Par Pharmaceutical,
Inc. (“Par”). As noted above, Par and DAVA Pharmaceuticals, LLC had already been served. Due to remote
working conditions, undersigned counsel has not yet received the additional Summons and Complaint or been
able to verify the entity on which service was purportedly made on March 24th. In addition, the State Court
Action docket indicates that Versapharm, Inc. was served on March 12, 2021. See Exhibit C at 98. However,
upon information and belief, Versapharm, Inc. is in bankruptcy and therefore all lawsuits filed against that entity
are subject to a mandatory stay. Finally, Valeant Pharmaceuticals International, Inc. is not an United States
company, has no authorized agent for service in the United States, and has thus not been served.

                                                        6
         Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 7 of 17




       16.     This matter may therefore be properly removed to this Court on the basis of federal

question and supplemental jurisdiction, as more fully explained below.

                       THE REQUIREMENTS OF 28 U.S.C. § 1446 ARE MET

       17.     This Notice of Removal is properly filed in the United States District Court for the

Eastern District of New York because the Supreme Court for the State of New York, County of

Suffolk, is located within the Eastern District of New York. Venue for removal is therefore proper

because this is the “district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a); see also 28 U.S.C. § 112(c).

       18.     Mylan Defendants were served with the Summons and Complaint on March 11,

2021 and have therefore timely filed this Notice of Removal within 30 days of being served. See

28 U.S.C. § 1446(b)(1), (b)(2)(B).

       19.     Counsel for all defendants who have been served in the State Court Action have

executed this Notice of Removal, indicating their consent to the removal of this action to federal

court. These defendants include: Actavis Holdco US, Inc.; Actavis Elizabeth LLC; Actavis

Pharma, Inc.; Alvogen, Inc.; Amneal Pharmaceuticals, Inc.; Amneal Pharmaceuticals, LLC;

Apotex Corp.;    Aurobindo Pharma USA, Inc.; Barr Pharmaceuticals, LLC; Bausch Health

Americas, Inc.; Bausch Health US LLC; Breckenridge Pharmaceutical, Inc.; Camber

Pharmaceuticals, Inc.; Caraco Pharmaceutical Laboratories Ltd.; Citron Pharma, LLC; DAVA

Pharmaceuticals, LLC; Dr. Reddy’s Laboratories, Inc.; Fougera Pharmaceuticals Inc.; Glenmark

Pharmaceuticals Inc.; Heritage Pharmaceuticals Inc.; Hikma Labs Inc.; Hikma Pharmaceuticals

USA, Inc. (f/k/a West-Ward Pharmaceuticals Corp.); Impax Laboratories, Inc.; Jubilant Cadista

Pharmaceuticals, Inc.; Lannett Company, Inc.; Lupin Pharmaceuticals, Inc.; Mayne Pharma USA

Inc.; Morton Grove Pharmaceuticals, Inc.; Mylan Inc.; Mylan Pharmaceuticals, Inc.; Oceanside


                                                 7
         Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 8 of 17




Pharmaceuticals, Inc.; Par Pharmaceutical, Inc.; Perrigo New York, Inc.; Pfizer Inc.; Sandoz Inc.;

Sun Pharmaceutical Industries, Inc.; Teligent Inc.; Teva Pharmaceuticals USA, Inc.; Torrent

Pharma Inc.; UDL Laboratories, Inc.; Upsher-Smith Laboratories, LLC; Valeant Pharmaceuticals

North America LLC n/k/a Bausch Health US, LLC; West-Ward Columbus Inc; West-Ward

Pharmaceuticals Corp. (n/k/a Hikma Pharmaceuticals USA, Inc.); Wockhardt USA LLC; and

Zydus Pharmaceuticals (USA), Inc. All defendants who have been properly joined and served

have therefore agreed to removal. 28 U.S.C. § 1446(b)(2)(A), (C).

       20.      This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

Procedure and true and correct copies of all process, pleadings, and orders served upon the Mylan

Defendants are attached as Exhibits A–C. 28 U.S.C. § 1446(a).

       21.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for the plaintiffs and a copy, along with a Notice to Clerk of Removal, will be

promptly filed with the Clerk of the Supreme Court of the State of New York, County of Suffolk.

                                         CONCLUSION

       22.      For the foregoing reasons, this action is properly removed to this Court.

Dated: March 26, 2021

  Of Counsel:

  Benjamin F. Holt                                      /s/ Jasmeet K. Ahuja
  Adam K. Levin                                         Jasmeet K. Ahuja
  Justin W. Bernick                                     HOGAN LOVELLS US LLP
  HOGAN LOVELLS US LLP                                  1735 Market Street, 23rd Floor
  555 Thirteenth Street, NW                             Philadelphia, PA 19103
  Washington, D.C. 20004                                Telephone: (267) 675-4600
  Telephone: (202) 637-5600                             jasmeet.ahuja@hoganlovells.com
  benjamin.holt@hoganlovells.com
  adam.levin@hoganlovells.com                           Counsel for Defendants Mylan Inc.;
  justin.bernick@hoganlovells.com                       Mylan Pharmaceuticals Inc.; and UDL
                                                        Laboratories, Inc.


                                                 8
       Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 9 of 17




/s/ Sheron Korpus                              /s/ Steven A. Reed
Sheron Korpus                                  R. Brendan Fee
Seth A. Moskowitz                              Steven A. Reed
Seth Davis                                     Melina R. DiMattio
David M. Max                                   MORGAN, LEWIS & BOCKIUS LLP
KASOWITZ BENSON TORRES LLP                     1701 Market Street
1633 Broadway                                  Philadelphia, PA 19103
New York, New York 10019                       Telephone: (215) 963-5000
Telephone: (212) 506-1700                      Facsimile: (215) 963-5001
skorpus@kasowitz.com                           brendan.fee@morganlewis.com
smoskowitz@kasowitz.com                        steve.reed@morganlewis.com
sdavis@kasowitz.com                            melina.dimattio@morganlewis.com
dmax@kasowitz.com
                                               Wendy West Feinstein
Counsel for Defendants Actavis Holdco          MORGAN, LEWIS & BOCKIUS LLP
U.S.; Inc.; Actavis Elizabeth, LLC; and        One Oxford Centre, Thirty-Second Floor
Actavis Pharma, Inc.                           Pittsburgh, PA 15219
                                               Telephone: (412) 560-7455
                                               Facsimile: (412) 560-7001
                                               wendy.feinstein@morganlewis.com

                                               Counsel for Defendant Glenmark
                                               Pharmaceuticals Inc., USA

                                               /s/ Bryan D. Gant
                                               Heather K. McDevitt
                                               Bryan D. Gant
                                               WHITE & CASE LLP
                                               1221 Avenue of the Americas
                                               New York, New York 10020
                                               Tel.: (212) 819-8200
                                               Fax: (212) 354-8113
                                               hmcdevitt@whitecase.com
                                               bgant@whitecase.com

                                               Counsel for Defendant Teligent, Inc.




                                          14
      Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 10 of 17




/s/ Saul P. Morgenstern                        /s/ Heather P. Lamberg
Saul P. Morgenstern                            Heather P. Lamberg
Margaret A. Rogers                             Keith R. Palfin
ARNOLD & PORTER KAYE                           WINSTON & STRAWN LLP
SCHOLER LLP                                    1901 L Street, NW
250 W. 55th Street                             Washington, D.C. 20036
New York, NY 10019                             Telephone: (202) 282-5000
Telephone: (212) 836-8000                      Facsimile: (202) 282-5100
Facsimile: (212) 836-8689                      hlamberg@winston.com
margaret.rogers@arnoldporter.com               kpalfin@winston.com
saul.morgenstern@arnoldporter.com
                                               Counsel for Defendant Camber
Laura S. Shores                                Pharmaceuticals, Inc.
ARNOLD & PORTER KAYE
SCHOLER LLP                                    /s/ John E. Schmidtlein
601 Massachusetts Avenue                       John E. Schmidtlein
Washington, DC 20001                           Sarah F. Kirkpatrick
Telephone: (202) 942-5000                      WILLIAMS & CONNOLLY LLP
laura.shores@arnoldporter.com                  725 Twelfth Street, N.W.
                                               Washington, D.C. 20005
Counsel for Defendants Sandoz, Inc. and        Telephone: (202) 434-5000
Fougera Pharmaceuticals Inc.                   Facsimile: (202) 434-5029
                                               jschmidtlein@wc.com
/s/ Leiv Blad                                  skirkpatrick@wc.com
Leiv Blad
Zarema Jaramillo                               Counsel for Defendants Par
Meg Slachetka                                  Pharmaceutical, Inc. and DAVA
LOWENSTEIN SANDLER LLP                         Pharmaceuticals, LLC.
2200 Pennsylvania Avenue
Washington, D.C. 20037
Telephone: (202) 753-3800
Facsimile: (202) 753-3838
lblad@lowenstein.com
zjaramillo@lowenstein.com
mslachetka@lowenstein.com

Counsel for Defendant Lupin
Pharmaceuticals, Inc.




                                          15
     Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 11 of 17




/s/ Mark A. Robertson                          /s/ Devora W. Allon, P.C.
Robin D. Adelstein                             Devora W. Allon, P.C.
Mark A. Robertson                              Jay P. Lefkowitz, P.C.
NORTON ROSE FULBRIGHT US                       Alexia R. Brancato
LLP                                            KIRKLAND & ELLIS LLP
1301 Avenue of the Americas                    601 Lexington Avenue
New York, NY 10019-6022                        New York, NY 10022
Telephone: (212) 318-3000                      Telephone: (212) 446-4800
Facsimile: (212) 408-5100                      jay.lefkowitz@kirkland.com
robin.adelstein@nortonrosefulbright.com        devora.allon@kirkland.com
mark.robertson@nortonrosefulbright.com         alexia.brancato@kirkland.com

Counsel for Defendants Bausch Health           Counsel for Defendant Upsher-Smith
Americas, Inc.; Bausch Health US LLC,          Laboratories, LLC
f/k/a Valeant Pharmaceuticals North
America LLC; and Oceanside                     /s/ Wayne A. Mack
Pharmaceuticals, Inc.                          Wayne A. Mack
                                               Sean P. McConnell
/s/ Raymond A. Jacobsen, Jr.                   Sarah O’Laughlin Kulik
Raymond A. Jacobsen, Jr.                       DUANE MORRIS LLP
Paul M. Thompson (Pa. Bar No. 82017)           30 S. 17th Street
Lisa (Peterson) Rumin                          Philadelphia, PA 19103
MCDERMOTT WILL & EMERY LLP                     Telephone: (215) 979-1152
500 North Capitol Street, NW                   wamack@duanemorris.com
Washington, D.C. 20001                         spmcconnell@duanemorris.com
Telephone: (202) 756-8000                      sckulik@duanemorris.com
rayjacobsen@mwe.com
pthompson@mwe.com                              Counsel for Defendant Aurobindo
lrumin@mwe.com                                 Pharma USA, Inc.

Nicole L. Castle
MCDERMOTT WILL & EMERY LLP
340 Madison Avenue
New York, NY 10173
Telephone: (212) 547-5400
ncastle@mwe.com

Counsel for Defendants Amneal
Pharmaceuticals, Inc.; Amneal
Pharmaceuticals LLC; and Impax
Laboratories, Inc.




                                          16
     Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 12 of 17




/s/ J. Gordon Cooney, Jr.                 /s/ Damon W. Suden
J. Gordon Cooney, Jr.                     William A. Escobar
John J. Pease, III                        Damon W. Suden
Alison Tanchyk                            Clifford Katz
William T. McEnroe                        KELLEY DRY & WARREN LLP
MORGAN, LEWIS & BOCKIUS LLP               101 Park Ave
1701 Market Street                        New York, New York 10178
Philadelphia, PA 19103                    Telephone: (212) 808-7800
Telephone: (215) 963-5000                 Facsimile: (212) 808-7987
Facsimile: (215) 963-5001                 wescobar@kelleydrye.com
jgcooney@morganlewis.com                  dsuden@kelleydrye.com
john.pease@morganlewis.com                ckatz@kelleydrye.com
alison.tanchyk@morganlewis.com
william.mcenroe@morganlewis.com           Counsel for Defendants Wockhardt USA
                                          LLC and Morton Grove Pharmaceuticals,
Amanda B. Robinson                        Inc.
MORGAN, LEWIS & BOCKIUS LLP
1111 Pennsylvania Avenue, NW              /s/ Ilana H. Eisenstein
Washington, D.C. 20004                    Ilana H. Eisenstein
Telephone: (202) 739-3000                 Ben C. Fabens-Lassen
Facsimile: (202) 739-3001                 DLA PIPER LLP (US)
amanda.robinson@morganlewis.com           1650 Market Street, Suite 5000
                                          Philadelphia, PA 19103
Counsel for Defendants Teva               Telephone: (215) 656-3300
Pharmaceuticals USA, Inc. and Barr        ilana.eisenstein@dlapiper.com
Pharmaceuticals, LLC                      ben.fabens-lassen@dlapiper.com

                                          Edward S. Scheidman
                                          DLA PIPER LLP (US)
                                          500 Eighth Street, NW
                                          Washington, DC 20004
                                          Telephone: (202) 799-4000
                                          edward.scheideman@dlapiper.com

                                          Counsel for Defendant Pfizer Inc.




                                     17
     Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 13 of 17




/s/ Brian J. Smith                            /s/ Jeremy A. Rist
Michael Martinez                              Jeremy A. Rist
Steven Kowal                                  BLANK ROME LLP
Lauren Norris Donahue                         One Logan Square
Brian J. Smith                                130 North 18th Street
K&L GATES LLP                                 Philadelphia, PA 19103
70 W. Madison St., Suite 3300                 Telephone: (215) 569-5361
Chicago, IL 60602                             Facsimile: (215) 832-5361
Telephone. (312) 372-1121                     Rist@BlankRome.com
Fax (312) 827-8000
michael.martinez@klgates.com                  Lisa M. Kaas (pro hac vice)
steven.kowal@klgates.com                      BLANK ROME LLP
lauren.donahue@klgates.com                    1825 Eye Street NW
brian.j.smith@klgates.com                     Washington, DC 20006
                                              Telephone: (202) 420-2200
Counsel for Defendant Mayne Pharma            Facsimile: (202) 420-2201
Inc.                                          LKaas@BlankRome.com

/s/ Jan P. Levine                             Counsel for Defendant Jubilant Cadista
Jan P. Levine                                 Pharmaceuticals, Inc.
Robin P. Sumner
Michael J. Hartman                            /s/ Roger B. Kaplan
TROUTMAN PEPPER HAMILTON                      Roger B. Kaplan
SANDERS LLP                                   Jason Kislin
3000 Two Logan Square                         Aaron Van Nostrand
Eighteenth & Arch Streets                     GREENBERG TRAURIG, LLP
Philadelphia, PA 19103-2799                   500 Campus Drive, Suite 400
Telephone: (215) 981-4000                     Florham Park, NJ 07932
Fax: (215) 981-4750                           Telephone: (973) 360-7957
                                              Facsimile: (973) 295-1257
Counsel for Defendants West-Ward              kaplanr@gtlaw.com
Columbus Inc; West-Ward                       kislinj@gtlaw.com
Pharmaceuticals Corp. (n/k/a Hikma            vannostranda@gtlaw.com
Pharmaceuticals USA, Inc.); Hikma Labs
Inc.; and Hikma Pharmaceuticals USA,          Brian T. Feeney
Inc. (f/k/a West-Ward Pharmaceuticals         GREENBERG TRAURIG, LLP
Corp.)                                        1717 Arch St., Suite 400
                                              Philadelphia, PA 19103
                                              Telephone: (215) 988-7812
                                              Facsimile: (215) 717-5265
                                              feeneyb@gtlaw.com

                                              Counsel for Defendant Dr. Reddy’s
                                              Laboratories, Inc.

                                              /s/ Heather K. McDevitt

                                         18
      Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 14 of 17




Heather K. McDevitt                         /s/ Ryan T. Becker
Bryan D. Gant                               Gerald E. Arth
WHITE & CASE LLP                            Ryan T. Becker
1221 Avenue of the Americas                 Nathan Buchter
New York, NY 10020                          FOX ROTHSCHILD LLP
Telephone: (212) 819-8200                   2000 Market Street, 20th Floor
Facsimile: (212) 354-8113                   Philadelphia, PA 19103
hmcdevitt@whitecase.com                     Telephone: (215) 299-2000
bgant@whitecase.com                         Facsimile: (215) 299-2150
                                            garth@foxrothschild.com
Counsel for Defendant Teligent, Inc.        rbecker@foxrothschild.com
                                            nbuchter@foxrothschild.com
/s/ Stacy Anne Mahoney
Stacey Anne Mahoney                         George G. Gordon
Grant R. MacQueen                           Julia Chapman
Victoria Peng-Rue                           DECHERT LLP
Sarah E. Hsu Wilbur                         2929 Arch Street
MORGAN LEWIS & BOCKIUS LLP                  Philadelphia, PA 19104
101 Park Avenue                             Telephone: (215) 994-2382
New York, New York 10178                    Facsimile: (215) 994-2382
Telephone: (212) 309-6000                   george.gordon@dechert.com
Facsimile: (212) 309-6001                   julia.chapman@dechert.com
stacey.mahoney@morganlewis.com
grant.macqueen@morganlewis.com              Counsel for Defendant Lannett Company,
victoria.pengrue@morganlewis.com            Inc.
sarah.wilbur@morganlewis.com

Counsel for Defendant Breckenridge
Pharmaceutical, Inc.




                                       19
     Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 15 of 17




/s/ Craig M. Reiser                        /s/ Erik T. Koons
Michael L. Keeley                          John M. Taladay
Rachel J. Adcox                            Erik T.Koons
AXINN, VELTROP & HARKRIDER                 Stacy L. Turner
LLP                                        Christopher P. Wilson
950 F Street, NW                           BAKER BOTTS LLP
Washington, DC 20004                       700 K Street, NW
Telephone: (202) 912-4700                  Washington, DC 20004
Facsimile: (202) 912-4701                  Telephone: (202) 639-7700
mkeeley@axinn.com                          Facsimile: (202) 639-7890
radcox@axinn.com                           erik.koons@bakerbotts.com
                                           john.taladay@bakerbotts.com
Edward M. Mathias                          stacy.turner@bakerbotts.com
AXINN, VELTROP & HARKRIDER                 christopher.wilson@bakerbotts.com
LLP
90 State House Square                      Lauri A. Kavulich
Hartford, CT 06013                         Ann E. Lemmo
Telephone: (860) 275-8112                  CLARK HILL PLC
Facsimile: (860) 275-8101                  2001 Market St, Suite 2620
tmathias@axinn.com                         Philadelphia, PA 19103
                                           Telephone: (215) 640-8500
Craig M. Reiser                            Facsimile: (215) 640-8501
AXINN, VELTROP & HARKRIDER                 lkavulich@clarkhill.com
LLP                                        alemmo@clarkhill.com
114 West 47th Street
New York, NY 10036                         Lindsay S. Fouse
Telephone: (212) 728-2218                  CLARK HILL PLC
Facsimile: (212) 261-5654                  301 Grant St, 14th Floor
creiser@axinn.com                          Pittsburgh, PA 15219
                                           Telephone: (412) 394-7711
Counsel for Defendant Alvogen, Inc.        Facsimile: (412) 394-2555
                                           lfouse@clarkhill.com

                                           Counsel for Defendants Sun
                                           Pharmaceutical Industries, Inc. and
                                           Caraco Pharmaceutical Laboratories
                                           Ltd.




                                      20
     Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 16 of 17




/s/ J. Clayton Everett, Jr.                    /s/ Adam Hemlock
Scott A. Stempel                               Adam Hemlock
J. Clayton Everett, Jr.                        WEIL, GOTSHAL & MANGES LLP
Tracey F. Milich                               767 Fifth Avenue
MORGAN, LEWIS & BOCKIUS LLP                    New York, NY 10153
1111 Pennsylvania Avenue, NW                   Tel: (212) 310-8000
Washington, D.C. 20004                         Fax: (212) 310-8007
Telephone: (202) 739-3000                      adam.hemlock@weil.com
Facsimile: (202) 739-3001
scott.stempel@morganlewis.com                  Counsel for Defendant Torrent Pharma
clay.everett@morganlewis.com                   Inc.
tracey.milich@morganlewis.com
                                               /s/ Edward B. Schwartz
Harvey Bartle IV                               Edward B. Schwartz
MORGAN, LEWIS & BOCKIUS LLP                    Andrew C. Bernasconi
1701 Market Street                             REED SMITH LLP
Philadelphia, PA 19103                         1301 K Street NW
Telephone: (215) 963-5000                      Suite 1000
Facsimile: (215) 963-5001                      Washington, DC 20005
harvey.bartle@morganlewis.com                  Telephone: 202-414-9200
                                               eschwartz@reedsmith.com
Counsel for Defendant Perrigo New York,        abernasconi@reedsmith.com
Inc.
                                               Nicholas V. Albu
/s/ Steven E. Bizar                            REED SMITH LLP
Steven E. Bizar                                7900 Tysons One Place
John P. McClam                                 Suite 500
Tiffany E. Engsell                             McLean, VA 22102
DECHERT LLP                                    Telephone: 703-641-4200
Cira Centre                                    nalbu@reedsmith.com
2929 Arch Street
Philadelphia, PA 19104                         Counsel for Defendant Heritage
Telephone: (215) 994-2000                      Pharmaceuticals Inc.
steven.bizar@dechert.com
john.mcclam@dechert.com
tiffany.engsell@dechert.com

Counsel for Defendant Citron Pharma
LLC




                                          21
     Case 2:21-cv-01875-CMR Document 1 Filed 03/26/21 Page 17 of 17




/s/ James W. Matthews                   Terry M. Henry
James W. Matthews                       Melanie S. Carter
Katy E. Koski                           BLANK ROME LLP
John F. Nagle                           One Logan Square
FOLEY & LARDNER LLP                     130 North 18th Street
111 Huntington Avenue                   Philadelphia, PA 19103
Boston, Massachusetts 02199             Telephone: (215) 569-5644
Telephone: (617) 342-4000               thenry@blankrome.com
jmatthews@foley.com                     mcarter@blankrome.com
kkoski@foley.com
jnagle@foley.com                        Counsel for Defendant Apotex Corp.

James T. McKeown                        /s/ Jason R. Parish
Elizabeth A. N. Haas                    Jason R. Parish
Kate E. Gehl                            Martin J. Amundson
FOLEY & LARDNER LLP                     BUCHANAN INGERSOLL &
777 E. Wisconsin Avenue                 ROONEY PC
Milwaukee, WI 53202                     1700 K Street, NW, Suite 300
Telephone: (414) 271-2400               Washington, DC 20006
jmckeown@foley.com                      Telephone: (202) 452-7900
ehaas@foley.com                         Facsimile: (202) 452-7989
kgehl@foley.com                         jason.parish@bipc.com
                                        martin.amundson@bipc.com
Steven F. Cherry
April N. Williams                       Bradley Kitlowski
Claire Bergeron                         BUCHANAN INGERSOLL &
WILMER CUTLER PICKERING                 ROONEY PC
HALE AND DORR LLP                       Union Trust Building
1875 Pennsylvania Avenue, NW            Pittsburgh, PA 15219
Washington, D.C. 20006                  Telephone: (412) 562-8800
Telephone: (202) 663-6000               Facsimile: (412) 562-1041
steven.cherry@wilmerhale.com            bradley.kitlowski@bipc.com
april.williams@wilmerhale.com
claire.bergeron@wilmerhale.com          Counsel for Defendant Zydus
                                        Pharmaceuticals (USA) Inc.




                                   22
